Citation Nr: 0031954	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-10 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for abnormalities of 
the curvature of the thoracic and lumbar spine areas, with 
arthritis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to September 1952, and from July 1954 to March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claims for increased 
ratings.  

The Board notes that in his March 1998 claim, the veteran 
mentioned several areas of his body that caused him pain.  
For example, he mentioned the left wrist and hand and the 
right and left knee/leg.  It is noted that service connection 
for disabilities of the legs was denied previously in 1980.  
The RO should clarify with the veteran whether he wishes to 
file claims for service connection on a direct or secondary 
basis for disability of the wrist, hand or knees and whether 
he wishes to have his claim regarding service connection for 
disability of the legs reopened.  Thereafter, appropriate 
action should be taken by the RO.  These issues have not been 
developed for appellate review and will not be addressed 
herein.   


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In the veteran's letter to the VA dated January 30, 1999, he 
refers to a prior request to the RO for a hearing.  Such 
request is not contained in the claims folder.  Inquiry 
should be made of the veteran as to whether he wishes a 
hearing before a hearing officer at the RO.  (It is noted 
that the veteran specifically declined a hearing before the 
Board in his substantive appeal.)

With regard to the duty to assist, it is noted that in March 
1998, the veteran provided the RO with the names of the staff 
members who had provided treatment for his disabilities at 
the Baltimore, Maryland, VA Medical Center (VAMC).  However, 
it does not appear that the RO attempted to obtain these 
records.  It also appears that treatment records from the 
Denver, Colorado VAMC may be outstanding.  As VA treatment 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal, it is necessary to obtain the aforementioned medical 
records prior to issuing a final decision in this case.  See 
Dunn v. West, 11 Vet. App. 462 (1998); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Furthermore, in 
light of VA's duty to assist a veteran in the development of 
his claim, the Board finds that the RO should ask the veteran 
for additional information regarding treatment for his 
claimed disabilities so that any other available records may 
be obtained.  

Although the veteran was examined for VA purposes in December 
1998, the Board finds that another examination is required.  
The RO failed to make the claims folder available to the 
examiner, and the results of any x-rays taken are not 
contained in the claims folder.  The importance of a new 
examination which takes into consideration past medical 
history is deemed necessary.  Furthermore, clinical data 
which takes into account both prior and recent medical 
treatment is needed to ensure that the evaluation of the 
veteran's disability is a fully informed one.  38 C.F.R. 
§ 4.2 (2000). 

In this regard, the attention of the RO and the examiner is 
directed to the holding in DeLuca v. Brown.  Therein, the 
United States Court of Appeals for Veterans Claims held that 
in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 (2000) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (2000).  
The veteran has indicated that the disabilities cause him 
considerable pain, and have interfered with his ability to do 
some of his activities of daily living.  However, these 
factors were not considered by the examiner or the RO.  
Hence, the examiner and the RO must consider functional loss 
due to these factors in adjudicating the claim.  

Accordingly, the case is Remanded to the RO for the following 
development:  

1.  The veteran should be asked whether he 
wishes a hearing at the RO before a hearing 
officer.  If so, such hearing should be 
scheduled.

2.  The RO must review the claims file and 
ensure that all notification and development 
actions required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
are completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  
For further guidance on the processing of this 
case in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  

3.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran for his service-
connected left shoulder, and thoracic and 
lumbar spine disabilities since March 1998.  
After securing the necessary release(s), the 
RO should request the records which are not 
already contained in the claims folder.

4.  The RO should obtain the veteran's 
complete VA outpatient treatment records from 
the Baltimore VAMC and the Denver VAMC.  Once 
obtained, all records must be associated with 
the claims folder.  Also the reports of any x-
rays taken during the VA examination in 
December 1998 should be included in the claims 
folder.

5.  Thereafter, the RO should schedule the 
veteran for a special VA orthopedic 
examination to determine the current severity 
of the veteran's service-connected left 
shoulder, and thoracic and lumbar spine 
disabilities.  The claims folder must be made 
available to the examiner for review before 
the examination.  A copy of this Remand 
decision must be provided.  Such tests and/or 
X-rays as the examiner deems necessary should 
be performed, and all related documentation 
should be associated with the claims file.  If 
the examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should so 
indicate and explain the reason.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The answers 
should be proceeded with the Roman numeral 
corresponding to the Roman numeral of the 
question or instruction.  All 
instructions/questions should be answered 
unless not feasible.  If not feasible, the 
reasons for each question unanswered should be 
discussed.

I.  The examiner should provide the 
ranges of motion in degrees of the 
veteran's left shoulder, lumbar spine 
and the thoracic spine.  The normal 
ranges of motion of the lumbar spine 
and the thoracic spine should be 
reported.  

II.  The examiner should note all 
manifestations referable to the 
service-connected disability involving 
the left shoulder.  In this regard, 
the examiner should note whether it is 
at least as likely as not that there 
is muscle weakness attributable to the 
service connected disability; and if 
so, the examiner should indicate the 
muscles involved, all manifestations 
and the severity thereof.  In this 
regard, the examiner is referred to 
the VA examination of December 1998 
wherein the examiner noted that the 
veteran had mild weakness and atrophy 
of all muscle groups 1 to 4.  The 
examiner should also state whether 
there are separate disabilities 
involving the bones or joints of the 
shoulder as a result of the injury in 
service.  If so, all manifestations 
should be described. 

III.  The examiner should report 
whether scapulohumeral articulation is 
ankylosed to any degree; whether there 
is malunion of the clavicle or 
scapula; or whether there is nonunion 
of the clavicle or scapula with or 
without loose movement.  

IV.  The examiner should describe the 
abnormalities associated with the 
veteran's thoracic and lumbar spine, 
and indicate whether any specific 
impairment besides limitation of 
motion would be associated with such 
an abnormality.  

V.  The examiner should note whether 
there is listing of whole spine to 
opposite side; positive Goldthwaite's 
sign, loss of lateral motion, 
osteoarthritic changes, narrowing or 
irregularity of a joint space, muscle 
spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, 
in standing position or abnormal 
mobility on forced motion attributable 
to the service connected disability.  
The examiner should also indicate 
whether the veteran has intervertebral 
disc syndrome; and, if so, whether it 
is at least as likely as not a 
manifestation of the service connected 
back disability.  If so, all 
manifestations and the severity of 
same should be discussed.

VI.  The examiner should indicate 
whether the veteran's left shoulder 
and/or lumbosacral spine exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination, for 
each joint separately.

VII.  The examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the veteran's 
left shoulder and/or lumbosacral spine 
is used repeatedly over time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due 
to pain on use or during flare-ups for 
each joint separately.

6.  When the above development has been 
completed, the issues should be readjudicated 
by the RO.  In so doing, the RO must comply 
with the provisions of the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000); 114 
Stat. 2096.  Consideration should also be 
given as to whether separate ratings are 
warranted for the thoracic spine and the 
lumbar spine.  If any determination remains 
adverse to the veteran, he and his 
representative should be issued a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


